                                            Raymond J. Aab
                                                 ATTORN F.Y AT LAW
                                             61 BROADWAY,25th FLOOR
                                            NFW YORK,NFW YORK 10006
                                        TFL:(917)551-1300 FAX:(917)551-0030
                                                Email: rjal20(«'msn.com


                                                               December 2, 2019

       By ECF
       Hon. Stewart D. Aaron
       United States Magistrate Judge
       500 Pearl Street, Room 1970
       New York, N.Y. 10007
                                                                                                    12/2/2019
                              Re: Akter Hamid v. Sonali Exchange, et a!
                                  Case No.: 19 cv 7574(PGG)(SDA)
                                   ICC scheduled for 12/4/19: Request to Adiourn


       Dear Magistrate Judge Aaron:

                     This firm represents the Defendants. We write with the consent of
       counsel for the Plaintiff to request an adjournment of the initial conference scheduled
       for December 4, 2019 and an extension of time for Defendants to respond to the
       Complaint from December 17, 2019 to January 21, 2020.

             Defendants time to respond to the Complaint was adjourned on consent to
       December 17, 2019. The Court has scheduled an initial conference before the response
       due date for December 4, 2019. The Parties respectfully request 1) an adjournment of
       the Initial Conference to January 14 or January 15, 2020 and 2) request that Defendants
       time to respond to the Complaint be extended from December 17 to January 21, 2010.

              This is the parties first request for an adjournment of the initial conference and
       Defendants' second request for an extension of time to respond to the Complaint. The
       reason for the request to extend the time for Defendants to respond to the Complaint is
       that Defendants counsel requires more time in anticipation of filing a formal response,
       either by way of an answer or motion to dismiss.

                                      Respectfully,

                                     /s/ RAYMOND J. AAB
                                     Attorney for Defendants
       Cc: Emre Polat, Esq.
          Attorney for Plaintiff
ENDORSEMENT: Request GRANTED on consent. The Defendants' time to answer or respond to the complaint
is extended until January 21, 2020 and the initial conference in this matter is adjourned until Tuesday, January
14, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New York, NY 10007.
However, the parties are admonished to comply with the Court rules and to provide a basis for any future
requests for adjournments. SO ORDERED.
Dated: December 2, 2019
